DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejection - 35 USC § 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which inventor or joint inventors regard as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
The poor line quality creates inconsistencies in appearance amongst the reproduction figures and also obscures the appearance of several portions of the TRANSPORT CONTAINER FOR ANIMALS. Lines bleed together creating solid black areas that make the exact shapes and appearances of the various portions of the TRANSPORT CONTAINER FOR ANIMALS difficult to determine without resort to conjecture.

    PNG
    media_image1.png
    503
    366
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    383
    490
    media_image2.png
    Greyscale


The reproductions are shown with an oblong surface with several features within the oblong surface, which is not shown in enough detail to confirm their three-dimensional appearance.  It is unclear which of these surfaces are raised, recessed or flush with the adjacent surface. Similarly, there are four inner circular features at the corners of the TRANSPORT CONTAINER FOR ANIMALS that are not shown in enough detail to confirm their three-dimensional appearance.  It is unclear which of these surfaces are holes, recessed or flush with the adjacent surface. Refer to the following annotated 1.1. The arrows and grayed out portions indicate areas in question. 

    PNG
    media_image3.png
    819
    824
    media_image3.png
    Greyscale

Applicant may indicate that protection is not sought for those portions of the  reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines  and by amending the specification to include a statement that the portions of the TRANSPORT CONTAINER FOR ANIMALS shown in broken lines form no part of the claimed design or a statement that the portions of the TRANSPORT CONTAINER FOR ANIMALS shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

Replacement Reproductions
If reproductions are submitted, they should comply with 37 CFR 1.121(d).Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a reproduction sheet are canceled, a replacement sheet is not required.  A marked-up copy of the reproduction sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that reproduction sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the inventor will be notified and informed of any required corrective action in the next Office action.
 
When preparing new or replacement reproductions, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Reply Reminder for Applicants
	Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 
 
Conclusion
The claim is rejected under 35 U.S.C. §112(a) and (b) for the reasons set forth above.
The references cited but not applied are considered cumulative art related to the claimed design.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AULA SOROUSH whose telephone number is (571)270-3451.  The examiner can normally be reached on MONDAY-FRIDAY 8:30-5:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHERYL LANE can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/AULA SOROUSH/
Examiner, Art Unit 2915